Exhibit 3a CERTIFICATE OF AMENDMENT TO ARTICLES OF INCORPORATION FOR NEVADA PROFIT CORPORATIONS (PURSUANT TO NRS 78.- After Issuance of Stock) 1. Name of corporation: Senior Optician Service, Inc. 2. The articles have been amended as follows: (provide article number, if available) Article I of the Articles of Incorporation is amended to read as follows: The name of the corporation is Vantone International Group, Inc. 3. The vote by which the stockholder holding shares in the corporation entitling them to exercise at least a majority of the voting power, or such greater proportion of the voting power as many be required in the case of a vote by classes or series, or as may be required by the provisions of the articles ofincorporation have vote in favor of the amendment is : 5,175,000 4. Effective date of filing:(optional) 8/17/09 (must not be later than 90 days after the certificate is filed) 5. Signature (required) /s/ Honggang Yu Signature of Officer
